 Case 2:18-cv-10115-DSF-SK Document 1 Filed 12/05/18 Page 1 of 10 Page ID #:1



 1   PAMELA TSAO (SBN: 266734)
     ASCENSION LAW GROUP
 2   17802 Irvine Blvd.
     Suite A117
 3   Tustin, CA 92780
     PH: 714.783.4220
 4   FAX: 888.505.1033
     Pamela.Tsao@ascensionlawgroup.com
 5
     Attorneys for Plaintiff STEPHEN TURNER
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   STEPHEN TURNER, an individual,           Case No.: 2:18-cv-10115
12              Plaintiff,                    COMPLAINT FOR
13        vs.
                                                (1) VIOLATION OF THE UNRUH
14   PEDESTAL CAPITAL II, LLC, a                    CIVIL RIGHTS ACT
     limited liability company,
15                                                  (CALIFORNIA CIVIL CODE
                Defendants.                         §§ 51, 52);
16
                                                (2) VIOLATIONS OF THE
17                                                  AMERICANS WITH
18                                                  DISABILITIES ACT OF 1990

19

20

21

22

23

24

25

26

27

28



                                      COMPLAINT
 Case 2:18-cv-10115-DSF-SK Document 1 Filed 12/05/18 Page 2 of 10 Page ID #:2



 1                                               I.
                                              SUMMARY
 2

 3           1.    This is a civil rights action by plaintiff Stephen Turner (“Plaintiff”) for
 4   discrimination at the building, structure, facility, complex, property, land,
 5   development, and/or surrounding business complex located at 13111 Sycamore Dr.,
 6   Norwalk, California 90650 (the “Property”), from which the business “DoubleTree by
 7   Hilton” operates.
 8           2.    Plaintiff seeks damages, injunctive and declaratory relief, attorney’s fees
 9   and costs pursuant to the Americans with Disabilities Act of 1990 (42 U.S.C. §§
10   12101, et seq.) and related California statutes1 against Defendant, the owner/tenant of
11   the Property PEDESTAL CAPITAL II, LLC, a limited liability company
12   (“Defendant”)
13                                                   II.
14                                         JURISDICTION
15           3.    This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343
16   for ADA claims.
17           4.    Supplemental jurisdiction for claims brought under parallel California
18   law – arising from the same nucleus of operative facts – is predicated on 28 U.S.C §
19   1367.
20           5.    Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
21                                               III.
22                                              VENUE
23           6.    All actions complained of herein take place within the jurisdiction of the
24   United States District Court, Central District of California, and venue is invoked
25   pursuant to 28 U.S.C. § 1391(b), (c).
26                                               IV.
27                                             PARTIES
28   1
      Plaintiff is not currently asserting a cause of action under California Civil Code § 55, but may
     amend his complaint at a later time upon discovery of facts which give rise to such a claim.
                                                    1
                                              COMPLAINT
 Case 2:18-cv-10115-DSF-SK Document 1 Filed 12/05/18 Page 3 of 10 Page ID #:3



 1
           7.       Defendant is or was at the time of the incident, the owner, operator,
 2
     lessor and/or lessee of the Property, and consists of a person (or persons), firm,
 3
     company, and/or corporation.
 4
           8.       Plaintiff is a paraplegic, and as a result is unable to walk or stand, and
 5
     thus requires a use of a wheelchair at all times when traveling in public. Plaintiff is
 6
     “physically disabled” as defined by all applicable California and United States laws,
 7
     and a member of the public whose rights are protected by these laws.
 8
                                                V.
 9
                                                FACTS
10
           9.       On or about October 18, 2018 Plaintiff went to patronize the Property.
11
     The Property is a sales or retail establishment, open to the public, which is intended
12
     for nonresidential use and whose operation affects commerce.
13
           10.      Plaintiff visited the Property and encountered barriers (both physical and
14
     intangible) that interfered with – if not outright denied – Plaintiff’s ability to use and
15
     enjoy the goods, services, privileges and accommodations offered at the facility. To
16
     the extent known by Plaintiff, the barriers at the Property included, but are not limited
17
     to the following:
18

19               a. There is no accessible seating at the bar. Specifically, counter heights at
20                  the bar exceed 34 inches. As a result, Plaintiff cannot sit at the bar as the
21                  counter is too high for him to reach.
22
           11.      These barriers to access are listed without prejudice to Plaintiff citing
23
     additional barriers to access after inspection by Plaintiff’s access consultant, per the
24
     9th Circuits standing standards under Doran v. 7-Eleven, Inc. 524 F.3d 1034 (9th Cir.
25
     2008). These barriers prevented Plaintiff from enjoying full and equal access to the
26
     Property.
27
           12.      Plaintiff experienced difficulty, discomfort and embarrassment from the
28
     accessible barriers he encountered. Although he would like to visit the Property
                                                     2
                                             COMPLAINT
 Case 2:18-cv-10115-DSF-SK Document 1 Filed 12/05/18 Page 4 of 10 Page ID #:4



 1
     again, he continues to be deterred from visiting the Property because of the future
 2
     threats of injury created by these barriers. Plaintiff would like to return to the
 3
     Property as he enjoys patronizing the bar in the Property. In addition to his visit in
 4
     October 2018, he has been to the property at least twice before.
 5
            13.   On information and belief, Plaintiff alleges that Defendant knew that
 6
     these elements and areas of the Property were inaccessible, violate state and federal
 7
     law, and interfere with (or deny) access to the physically disabled. Moreover,
 8
     Defendant has the financial resources to remove these barriers from the Property
 9
     (without much difficult or expense), and make the Property accessible to the
10
     physically disabled. To date, however, the Defendant refuses to remove those
11
     barriers.
12
            14.   At all relevant times, Defendant has possessed and enjoyed sufficient
13
     control and authority to modify the Property to remove impediments to wheelchair
14
     access and to comply with the Americans with Disabilities Act Accessibility
15
     Guidelines and Title 24 regulations. Defendant has not removed such impediments
16
     and has not modified the Property to conform to accessibility standards.
17
                                               VI.
18
           FIRSTCAUSE OF ACTION: VIOLATION OF CALIFORNIA LAW
19
           INCLUDING: THE UNRUH ACT, CIVIL CODE §§ 51, 52 AND THE
20
      AMERICANS WITH DISABILITIES ACT AS INCORPORATED BY CIVIL
21
                                     CODE SECTION 51(f)
22
            15.   Plaintiff incorporates the allegations contained in paragraphs 1 through
23
     14 for this claim and incorporates them herein.
24
            16.   At all times relevant to this complaint, California Civil Code § 51 has
25
     provided that physically disabled persons are free and equal citizens of the state,
26
     regardless of disability or medical condition:
27
            All persons within the jurisdiction of this state are free and equal, and
28
            no matter what their sex, race, color, religion, ancestry, national
                                                  3
                                           COMPLAINT
 Case 2:18-cv-10115-DSF-SK Document 1 Filed 12/05/18 Page 5 of 10 Page ID #:5



 1
           origin, disability, or medical condition are entitled to the full and
 2
           equal accommodations, advantages, facilities, privileges, or services
 3
           in all business establishments of every kind whatsoever. Cal. Civ.
 4
           Code § 51(b).
 5
           17.     California Civil Code § 52 provides that the discrimination by Defendant
 6
     against Plaintiff on the basis of his disabilities constitutes a violation of the anti-
 7
     discrimination provisions of §§ 51 and 52.
 8
           18.    Defendant’s discrimination constitutes a separate and distinct violation of
 9
     California Civil Code § 52 which provides that:
10
           Whoever denies, aids or incites a denial, or makes any discrimination
11
           or distinction contrary to section 51, 51.5 or 51.6 is liable for each and
12
           every offense for the actual damages, and any amount that may be
13
           determined by a jury, or a court sitting without a jury, up to a
14
           maximum of three times the amount of actual damage but in no case
15
           less than four thousand dollars ($4,000) and any attorney’s fees that
16
           may be determined by the court in addition thereto, suffered by any
17
           person denied the rights provided in Section 51, 51.5 or 51.6.
18
           19.    Plaintiff continues to be deterred from visiting the Subject Property based
19
     upon the existence of the accessible barriers. In addition to the occurrence in August
20
     2017, Plaintiff is entitled to $4,000.00 in statutory damages for each additional
21
     occurrence of discrimination under California Civil Code § 52.
22
           20.    Any violation of the Americans with Disabilities Act of 1990 (as pled in
23
     the Third Cause of Action) constitutes a violation of California Civil Code § 51(f)
24
     thus independently justifying an award of damages and injunctive relief pursuant to
25
     California law. Per § 51(f), “[a] violation of the right of any individual under the
26
     Americans with Disabilities Act of 1990 … shall also constitute a violation of this
27
     section.”
28
           21.    The actions and omissions of Defendant as herein alleged constitute a
                                                   4
                                            COMPLAINT
 Case 2:18-cv-10115-DSF-SK Document 1 Filed 12/05/18 Page 6 of 10 Page ID #:6



 1
     denial of access to and use of the described public facilities by physically disabled
 2
     persons within the meaning of California Civil Code §§ 51 and 52. As a proximate
 3
     result of Defendant’s action and omissions Defendant has discriminated against
 4
     Plaintiff in a violation of Civil Code §§ 51 and 51.
 5

 6
                                               VII.
 7
      SECOND CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
 8
                   DISABILITIES ACT OF 1990 (42 USC §§ 12101 et seq.)
 9
           22.    Plaintiff incorporates the allegations contained in paragraphs 1 through
10
     21 for this claim and incorporates them herein.
11
           23.    As part of the Americans with Disabilities Act of 1990 (“ADA”),
12
     Congress passed “Title III – Public Accommodations and Services Operated by
13
     Private Entities.” 42 U.S.C. § 12181 et seq. The Property is one of the “private
14
     entities” which are considered “public accommodations” for purposes of this title,
15
     which includes any “restaurant, bar, or other sales or rental establishment serving food
16
     or drink.” § 301(7)(B).
17
           24.    The ADA states that “[n]o individual shall be discriminated against on
18
     the basis of disability in the full and equal enjoyment of the goods, services, facilities,
19
     privileges, advantages, or accommodations of any place of public accommodation by
20
     any person who owns, leases, or leases to, or operates a place of public
21
     accommodation.” 42 U.S.C. § 12182.
22
           25.    The acts and omissions of Defendant set forth herein were in violation of
23
     Plaintiff's rights under the ADA and the regulations promulgated thereunder, 28 CFR
24
     Part 36 et seq.
25
           26.    On information and belief, Plaintiff alleges that the Property was
26
     constructed after January 26, 1992.
27
           27.    On information and belief, Plaintiff alleges that the removal of each of
28
     the barriers complained of by Plaintiff as hereinabove alleged, were at all times herein
                                                  5
                                           COMPLAINT
 Case 2:18-cv-10115-DSF-SK Document 1 Filed 12/05/18 Page 7 of 10 Page ID #:7



 1
     mentioned "readily achievable" under the standards §§ 30 l and 302 of the ADA. As
 2
     noted hereinabove, removal of each and every one of the architectural barriers
 3
     complained of herein were also required under California law. Further, on information
 4
     and belief, alterations, structural repairs or additions since January 26, 1993 have also
 5
     independently triggered requirements for removal of barriers to access for disabled
 6
     persons per § 303 of the ADA. In the event that removal of any barrier is found to be
 7
     "not readily achievable," Defendant still violated the ADA, per§ 302(b )(2)(A)(v) by
 8
     failing to provide all goods, services, privileges, advantages and accommodations
 9
     through alternative methods that were readily achievable.
10
           28.    On information and belief, as of the date of Plaintiff’s encounter at the
11
     Property and as of the filing of this Complaint, the Defendant has denied and continue
12
     to deny full and equal access to Plaintiff and to other disabled persons, including
13
     wheelchair users, in other respects, which violate plaintiff's rights to full and equal
14
     access and which discriminate against Plaintiff on the basis of his disability, thus
15
     wrongfully denying to plaintiff the full and equal enjoyment of the goods, services,
16
     facilities, privileges, advantages and accommodations, in violation of§§ 302 and 303
17
     of the ADA. 42 USC§§ 12182 and 12183.
18
           29.    On information and belief, Defendant has continued to violate the law
19
     and deny the rights of Plaintiff and other disabled persons to access this public
20
     accommodation since on or before Plaintiff's encounters, as previously noted.
21
     Pursuant to the ADA, § 308, 42 USC 12188 et seq., Plaintiff is entitled to the
22
     remedies and procedures set forth in§ 204(a) of the Civil Rights Act of 1964, 42 USC
23
     2000(a)-3(a), as Plaintiff is being subjected to discrimination on the basis of disability
24
     in violation of the ADA or has reasonable grounds for believing that he is about to be
25
     subjected to discrimination. Pursuant to § 308(a)(2), "In cases of violations of§ 302(b
26
     )(2)(A)(iv) and § 303(a) ... injunctive relief shall include an order to alter facilities to
27
     make such facilities readily accessible to and usable by individuals with disabilities to
28
     the extent required by this title."
                                                   6
                                            COMPLAINT
 Case 2:18-cv-10115-DSF-SK Document 1 Filed 12/05/18 Page 8 of 10 Page ID #:8



 1
              30.   Plaintiff seeks relief pursuant to remedies set forth in§ 204(a) of the Civil
 2
     Rights Act of 1964, 42 USC 2000(a)-3(a), and pursuant to Federal Regulations
 3
     adopted to implement the Americans with Disabilities Act of 1990. Plaintiff is a
 4
     qualified disabled person for purposes of § 308(a) of the ADA who is being subjected
 5
     to discrimination on the basis of disability in violation of Title III and who has
 6
     reasonable grounds for believing he will be subjected to such discrimination each time
 7
     that he may attempt to use the property and premises.
 8

 9
                                              PRAYER
10
              WHEREFORE, Plaintiff prays that this court award damages and provide relief
11
     as follows:
12
        1. Issue a preliminary and permanent injunction directing Defendant as current
13
     owners, operators, lessors, and/or lessees of the Property to modify the above
14
     described Property and related facilities so that each provides full and equal access to
15
     all persons, including but not limited to persons with physical disabilities who use
16
     wheelchairs, and issue a preliminary and permanent injunction directing Defendant to
17
     provide and maintain facilities usable by Plaintiff and similarly situated persons with
18
     disabilities, and which provide full and equal access, as required by law, including
19
     appropriate changes in policy;
20
        2. Retain jurisdiction over the Defendant until such time as the Court is satisfied
21
     that Defendant’s unlawful policies, practices, acts and omissions, and maintenance of
22
     inaccessible public facilities as complained of herein no longer occur, and can not
23
     recur;
24
        3. Award to Plaintiff statutory damages of $4,000 for each occurrence of
25
     deterrence or discrimination experienced by Plaintiff until a final judgment is rendered
26
     in this case, all according to proof;
27

28

                                                   7
                                             COMPLAINT
 Case 2:18-cv-10115-DSF-SK Document 1 Filed 12/05/18 Page 9 of 10 Page ID #:9



 1
        4. Award to Plaintiff all appropriate damages, including but not limited to
 2
     statutory damages, general damages and treble damages in amounts within the
 3
     jurisdiction of this Court, all according to proof;
 4
        5. Award to Plaintiff all reasonable statutory attorney fees, litigation expenses, and
 5
     costs of this proceeding as provided by law;
 6
        6. Award to Plaintiff prejudgment interest pursuant to California Civil 17 Code§
 7
     3291;
 8
        7. Grant such other and further relief as this Court may deem just and proper.
 9

10

11                                        ASCENSION LAW GROUP, PC

12     DATE: December 5, 2018

13                                                    /s/Pamela Tsao

14                                        Pamela Tsao, attorney for Plaintiff

15                                               STEPHEN TURNER

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  8
                                           COMPLAINT
Case 2:18-cv-10115-DSF-SK Document 1 Filed 12/05/18 Page 10 of 10 Page ID #:10



 1                           DEMAND FOR JURY TRIAL
 2
         Plaintiff hereby demands a jury for all claims for which a jury is permitted.
 3

 4

 5                                     ASCENSION LAW GROUP, PC

 6    DATE: December 5, 2018

 7                                           _____/s/ Pamela Tsao

 8                                    Pamela Tsao, attorney for Plaintiff

 9                                           STEPHEN TURNER

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              9
                                        COMPLAINT
